 

 

 

 

 

 

USDS SDNY m

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #: _
SOUTHERN DISTRICT OF NEW YORK _, DATE FILED: [2/3 [9 |

 

 

 

UNITED STATES OF AMERICA
; CONSENT PRELIMINARY ORDER
-~V.- OF FORFEITURE/
: : MONEY JUDGMEN'T
LINA ZHITNIK,
: 53.16 Cr. 763 [{LGS)
Defendant.

WHEREAS, on or about February 8, 2018, LINA ZHITNIK (the
“defendant”), was charged in a Superseding Indictment, $3.16 Cr.
763 {LGS) (the “Indictment”)}, with conspiracy to commit health
care fraud, mail fraud and wire fraud, in violation of Title 18,
United States Code, Section 1349 (Count One); health care fraud,
in violation of Title 18, United States Code, Sections 1347 and 2
(Count Two}; mail fraud, in violation of Title 18, United States
Code, Sections 1341 and 2 (Count Three); wire fraud, in violation
of Title 18, United States Code, Sections 1343 and 2 (Count Four};
and conspiracy to make false statements relating to health care
matters, in violation of Title 18, United States Code, Section 371
(Count Five);

WHEREAS, the Indictment included, among other forfeiture
allegations, a forfeiture allegation as to Count One, seeking
forfeiture to the United States, pursuant to Title 18, United

States Code, Section 981 (a) (1} (C) and Title 28, United States Code,

 
Section 2461, of any and all property, real or personal, that
constitutes or is derived, directly or indirectly, from proceeds
traceable to the commission of the offense alleged in Count One of
the Indictment;

WHEREAS, the Indictment also included a second
forfeiture allegation, among other forfeiture allegations, as to
Count Two, seeking forfeiture to the United States, pursuant to
Title 18, United States Code, Section 982 (a) (7), of any and all
property, real or personal, that constitutes or is derived,
directly or indirectly, from gross proceeds traceable to the
commission of the offense charged in Count Two of the Indictment,
including but not limited to a sum of United States currency
representing the amount of proceeds obtained as a result of the
offense charged in Count Two of the Indictment:

-WHEREAS, on or about April 1, 2019, the defendant pied
guilty to Counts One and Two, pursuant to a plea agreement with
the Government, wherein the defendant admitted the forfeiture
allegation with respect to Counts One and Two of the Indictment,
and agreed to forfeit, a sum of money equal to $89,682 in United
States currency, representing proceeds traceable to the commisgsion
of the offenses charged in Counts One and Two of the Indictment;

WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $89,682 in United States currency

 

 
representing the amount of proceeds derived from the offenses
charged in Counts One and Two of the Endictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, ag a result of acts
and/or omissions of the defendant, the proceeds derived from the
offenses charged in Counts One and Two of the Indictment that the
defendant personally obtained cannot be located upon the exercise
of due diligence. :

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey 5, Berman,
United States Attorney, Assistant United States Attorneys David
Raymond Lewis, Stephen J. Ritchin, and Timothy V. Capozzi, of
counsel, and the defendant, and her counsel, Susan G. Kellman,
Esq., that:

L. As a result of the offenses charged in Counts One
and Two of the Indictment, to which the defendant pled guilty, a
money judgment in the amount of $89,682 in United States currency
(the “Money Judgment”), representing the amount of proceeds
derived from the offenses charged in Counts One and Two of the
Indictment that the defendant personally obtained, shall be
entered against the defendant.

2. Pursuant to Rule 32.2tb) (4) of the Federal Rules of

Criminal Procedure, this Consent Preliminary Order of

 

 

 
Forfeiture/Money Judgment is final as to the defendant, LINA
ZHITNIK, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance to the “United States Marshals Service”,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and Asset
Forfeiture Unit, One St. Andrew’s Plaza, New York, New York 19007
and. shall indicate the defendant’s name and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant, to 21 U.S.c. § 853 (p), the Urfited States
is authorized to seek forfeiture of substitute assets of the
defendant up to the uncollected amount of the Money Judgment.

6. Pursuant to Rule 32.2{b} (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the

issuance of subpoenas.

 
7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8, The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander Jd. Wilson, Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

SPACE TNTENTIONALLY

LEFT BLANK

 

 

 
‘i
x
md
nol”
ia
‘a i
a
oe
ke
=
-
ah
we
go
mn

 

Ordes of Parfeiture/Meney Judement may

 

OP Grleainal put ali we
ai, HIF Lftjihea BHT Gab we

Ce
red,

counterparts, gach ¢

Whiehl Cegether will

LASE Samer. -

 

AGRERD ARE CONSE BxTED @ry-

Se BERUAN
i Spare
Southern BLat

 

    
 

fi
‘st
z
—
©

me

{212

LINA SR UTNE RK

By? rs eo

Lina PA TRES

 

 

 

 

i
